Citation Nr: 0616160	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes 
mellitus to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from February 1959 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board remanded the case in February 
2005.  


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam during the period from January 9, 1962 to May 7, 
1975 for purposes of presumptive service connection.   

2.  There is no evidence of prostate cancer and type II 
diabetes mellitus until many years after service and no 
competent evidence that the claimed conditions are related to 
military service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Prostate cancer was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2005).

2.  Type II diabetes mellitus was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), (e) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he was exposed to herbicide 
agents, such as Agent Orange during service.  Over the course 
of the appeal, he has asserted that he served in Vietnam and 
Thailand and suggests he was exposed to Agent Orange that is 
presumed to have caused his later-diagnosed prostate cancer 
and diabetes mellitus.

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July 2001, February 2002, and March 
2005.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The Board also remanded the case in order to 
develop additional records regarding the veteran's foreign 
service.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as malignant tumors 
and diabetes mellitus become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus and 
prostate cancer.  See 38 C.F.R. § 3.307(a)(6)(ii).

First, the Board finds that the veteran does not have 
"service in Vietnam," and service connection on a 
presumptive basis due to herbicide exposure must be denied.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.313(a).  The 
Board remanded the case in February 2005 to obtain the 
veteran's personnel records in order to ascertain the 
location of his foreign duty.  The records do not show that 
he served any amount of time in Vietnam or Thailand; his 
foreign service was based in Greenland.  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee, 34 F.3d at 1039.  

In this regard, there was no evidence of prostate cancer or 
diabetes mellitus during service.  Furthermore, the first 
competent medical evidence of prostate cancer or diabetes 
mellitus was in the 1990s, many years after service.  Such a 
delay is evidence against the claims.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board notes that the record does not contain 
any medical opinion which relates these disorders to the 
veteran's military service.  The only opinion of record that 
relates the current disorders to service is that of the 
veteran.  As a layperson, however, he does not have the 
medical expertise to conclude that there is an etiological 
relationship between his disorders and military service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that prostate cancer or 
diabetes mellitus are of service origin, on either a direct 
or presumptive basis.    

ORDER

Service connection for prostate cancer claimed as due to 
herbicide agents used in Vietnam is denied.

Service connection for type II diabetes mellitus claimed as 
due to herbicide agents used in Vietnam is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


